Citation Nr: 1342723	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  13-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD) and major depression.

2. Entitlement to service connection for a psychiatric disorder, other than PTSD and major depression, to include anxiety disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of  the RO.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The Board notes that the Veteran was previously denied service connection for PTSD in a February 2005 rating decision.  The RO in the February 2012 rating decision, currently on appeal, determined that "(t)he previous denial of service connection for anxiety disorder not otherwise specified with major depressive disorder (claimed as post traumatic stress disorder) is confirmed and continued."  

However, in characterizing the issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

At the time of the prior denial, the only psychiatric diagnoses were those of PTSD and major depression.  Since the February 2005 decision, the Veteran has been diagnosed with anxiety disorder.  As this diagnosis was not of record at the time of the previous final denial, the Board finds that the claim of service connection for anxiety disorder is a new claim and must be considered without regard to whether new and material evidence has been received.  Further, the U.S. Court of Appeals for Veterans Claims has held that a claimant is generally not competent to diagnose his own psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  Therefore, the claim has been recharacterized as service connection for a psychiatric disorder, other than PTSD and major depression, to include anxiety disorder.  

The issue of service connection for a variously diagnosed psychiatric disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed February 2005 rating decision, the RO denied the Veteran's claim of service connection for PTSD based on the determination that the record failed to show a verified in-service stressor.   

2. There was no evidence or information received within one year of the February 2005 rating decision that was new and material as to the claimed PTSD and major depression.

3.  The additional evidence presented since the February 2005 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection.  


CONCLUSION OF LAW

New and material evidence has been submitted since the previous denial that is sufficient to reopen the claim of service connection for PTSD and major depression.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening of the claim of service connection for PTSD and major depression, further discussion of compliance with VCAA is not required at this time.


Application to Reopen the Claim of Service Connection 

In a rating decision in February 2005, the RO denied service connection for PTSD based on the determination that the evidence of record failed to show a verified stressor.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  

In the instant case, new and material evidence was not received within one year of the date the Veteran was notified that his claim was denied.

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the last final denial by the RO in February 2005, the evidence consisted of the Veteran's claim for PTSD, his DD Form 214, correspondence from the National Personnel Records Center (NPRC), and a private psychiatric evaluation dated in October 2004.  The Veteran's DD Form 214 shows that he was an infantryman and served in Korea.  

In December 2004, the NPRC confirmed that the Veteran's service treatment records and personnel file were destroyed by fire.  

The private psychiatric evaluation in October 2004 shows that the Veteran had a diagnosis of PTSD and major depression.  

The additional evidence presented since the last final denial in February 2005 includes the Veteran's statement in September 2011 whereby he asserted that he feared for his life during his service in the Korean War with the 25th Infantry, 27th Regiment.  This statement is new as it was not of record at the time of the last rating decision in February 2005.  

This evidence is also material because it suggests that the Veteran's psychiatric disorder, to include PTSD, may be related to events or incidents of service based on his fear of hostile military activity.  

Thus, the Veteran's credible statement constitutes new and material evidence because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for PTSD and major depression.  However, as will be explained, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.




ORDER

As new and material evidence has been submitted to reopen the claim of service connection for PTSD and major depression, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  


REMAND

There is conflicting evidence in the file as to whether the Veteran meets the criteria for a PTSD diagnosis.  

The private psychiatric evaluation in October 2004 shows that the Veteran met the criteria for a PTSD diagnosis, conversely the VA examination in February 2012 found that the Veteran did not meet criteria for a PTSD diagnosis and instead had a diagnosis of anxiety disorder and major depressive disorder.  Further, there is no medical opinion of record addressing whether his currently diagnosed anxiety disorder and major depression are related to an event or incident of his service during the Korean War.  

Lastly, in November 2011, the Veteran stated that he was treated for PTSD at Goldsboro Psychiatric clinic.  Although there is the October 20004 psychiatric evaluation from this clinic in the file, it is unclear whether the Veteran has received subsequent treatment with that health care provider.  Thus, he should be asked to provide written authorization for VA to obtain any outstanding records.  

Moreover, given the latest diagnosis, another examination is needed prior to further appellate handling.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should take all indicated action to contact the Veteran in order to have him identify any outstanding records of medical treatment by VA or private health care providers, to include the Goldsboro Psychiatric Clinic in Goldsboro, North Carolina.  With the Veteran's assistance copies of any pertinent records should be obtained and added to the evidentiary record.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The RO then should take appropriate steps to obtain an addendum to the opinion provided the VA examiner who conducted the February 2012 VA examination.  If this examiner is unavailable another suitably qualified psychiatrist or psychologist should be requested to provide the additional statement.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following: 

a.) The private psychiatric evaluation in October 2004, whereby the examiner provided a diagnosis of PTSD and the VA examination in February 2012, whereby the psychologist determined that the Veteran did not meet the criteria for a PTSD diagnosis.  The examiner should reconcile the conflicting evidence and determine whether the Veteran meets the DSM IV criteria for a PTSD diagnosis.

b.) If the Veteran meets the criteria for a PTSD diagnosis the examiner must provide an opinion as to whether it is at least as likely as not the diagnosis of PTSD is related to a specific event or incident during service in Korea?  The examiner must consider the Veteran's statement in September 2011 whereby he asserted that he feared for his life during his service in the Korean War in the 25th Infantry, 27th Regiment.  

c.) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disability, other than PTSD, to include anxiety disorder and major depression that had its clinical onset during service or otherwise is due to an event or incident of the Veteran period of service in Korean War?  In rendering the opinion the examiner must consider the following:

* The Veteran's assertions in September 2011 that he feared for his life during his service in the Korean War in the 25th Infantry, 27th Regiment; 

* the Veteran's DD Form 214 showing that he was an infantryman and served in Korea during the Korean War; and, 

* the December 2004 NPRC confirmation that the Veteran's service treatment records and personnel file were destroyed by fire.

3. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


